DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/16/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Notice of Amendment
4. 	The Examiner acknowledges the amended claims filed on 05/06/2022. Claims 1, 7 and 11 have been amended. 
 	It is noted that claim 1 was filed with an incorrect status claim identifier. Nonetheless, the amendments of claim 1 are still entered with the submitted underlined text and strikethrough text. 


Allowable Subject Matter
5.	Claims 1, 4 and 6-11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.  	Regarding claim 1, the prior art does not teach or fairly suggest “…a first member to which the imaging element is secured; a mount to which an interchangeable lens is detachably mounted, the mount being in a ring shape in a length of the mount in a direction of an optical axis of the imaging device; a second member covering at least a portion of the first member, the first member and the mount each being secured to the second member; and a third member connected to the second member and covering at least a portion of the first member in a non-contact manner with the first member, wherein an end surface of the mount facing the second member is in a ring shape, and at least a part of the end surface abuts a surface of the second member to be secured to the surface, the surface being perpendicular to the direction of the optical axis of the imaging device, and wherein the second member forms at least a part of a grip for a user to hold the imaging device…” and used in combination with all of the other limitations of claim 1.

8. 	Claims 4 and 6-10 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 11, the prior art does not teach or fairly suggest “…a first member to which the imaging element is secured; a mount to which an interchangeable lens is detachably mounted, the mount being in a ring shape in a length of the mount in a direction of an optical axis of the imaging device; and a second member forming at least a part of a grip for a user to hold the imaging device, the first member and the mount each being secured to the second member; a third member connected to the second member and covering at least a portion of the first member in a non-contact manner with the first member, wherein an end surface of the mount facing the second member is in a ring shape, and at least a part of the end surface abuts a surface of the second member to be secured to the surface, the surface being perpendicular to the direction of the optical axis of the imaging device…” and used in combination with all of the other limitations of claim 11.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/24/2022